DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on June 13, 2022.  Claims 1, 3-11 and 13-20 are pending.


Claim Rejections - 35 USC § 112

The previous 112(a) rejections have been withdrawn in light of Applicant’s remarks.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Syafeeza et al. (“Convolutional Neural Network for Face Recognition with Pose and Illumination Variation”).
Regarding claim 1, Syafeeza et al. discloses a computer-implemented method for performing object detections, the method comprising: 
receiving a training image dataset, wherein the training image dataset is composed of primarily color images (“AR database is created by Aleix Martinez and Robert Benavente in the Computer Vision Center (CVC). It contains 3276 colour images corresponding to 126 subjects (70 men and 56 women) with 26 samples for each subject” at section IVA, paragraph 2, line 1); 
converting each color image in the training image dataset into a grayscale image to obtain an updated training image dataset comprising primarily grayscale images (“Pre-processing stage for AR Purdue database requires RGB to grayscale image converter and image resizing. There are 100 subjects in the database with 26 samples each. The division of training and test samples follows 80/20 ratio that is 2000 and 600 samples respectively” at section IVB, line 1); 
training an object-detection statistical model using the updated training image dataset to obtain a trained object-detection statistical model (“Via a 10-fold cross-validation model selection method, the architecture for AR and FERET database has been experimentally chosen from a selection of six different models to have the lowest validation error. The parameters governing the six different CNN models include the number of layers; number of feature map in each layer and their connectivity” at section III, paragraph 5, line 1; the model as depicted in Figure 2 is trained using the training set); 
receiving a set of grayscale input images (the test set as described above has been converted to grayscale); and 
performing object detections on the set of grayscale input images using the trained object-detection statistical model (the test set is used to evaluate the trained CNN; though not explicit, the features of face as detected by the CNN are interpreted as objects and are subsequently detected via the facial recognition process).
Regarding claim 7, Syafeez et al. discloses a method wherein the training image dataset is a face-image training dataset (“It contains frontal view faces with high degree of variations in facial expressions, illumination conditions and occlusions (sun glasses and scarf). There were no restrictions imposed on participants especially on apparel, make-up, hair style, etc.” at section IVA, paragraph 2, line 3), and wherein the object-detection statistical model is a face-detection statistical model (“Images of AR Purdue database consists of variation in light illumination, occlusion (covering part of the face) and variation of facial expressions. The first experiment is conducted to find the best model among seven different architectures using 10-fold cross-validation technique.” at section IVC, line 1; the best trained model is used to detect the facial features).
Regarding claim 9, Syafeeza et al. discloses a method wherein converting the training image dataset into grayscale images reduces data distribution skews between the training image dataset and the set of grayscale input images (by making the test images more similar to the training images, this implies that the classification skew is lessened).
Regarding claim 11, Syafeeza et al. discloses an apparatus for performing image detections, comprising: 
one or more processors (“The proposed design system ran on a 2.5 GHz Intel i5-3210M quad core processor” at section IVA, line 1); and 
a memory coupled to the one or more processors, wherein the memory stores instructions that, when executed by the one or more processors (“8GB RAM, with Ubuntu Linux. MATLAB is utilized to prepare the samples in preprocessing steps (as described in the next section) and the algorithms are implemented in C” at section IVA, line 1), cause the apparatus to:
receive a training image dataset, wherein the training image dataset is composed of primarily color images (“AR database is created by Aleix Martinez and Robert Benavente in the Computer Vision Center (CVC). It contains 3276 colour images corresponding to 126 subjects (70 men and 56 women) with 26 samples for each subject” at section IVA, paragraph 2, line 1); 
convert each image in the training image dataset into a grayscale image to obtain an updated training image dataset comprising primarily grayscale images (“Pre-processing stage for AR Purdue database requires RGB to grayscale image converter and image resizing. There are 100 subjects in the database with 26 samples each. The division of training and test samples follows 80/20 ratio that is 2000 and 600 samples respectively” at section IVB, line 1); 
train an object-detection statistical model using the updated training image dataset to obtain a trained object-detection statistical model (“Via a 10-fold cross-validation model selection method, the architecture for AR and FERET database has been experimentally chosen from a selection of six different models to have the lowest validation error. The parameters governing the six different CNN models include the number of layers; number of feature map in each layer and their connectivity” at section III, paragraph 5, line 1; the model as depicted in Figure 2 is trained using the training set); 
receive a set of grayscale input images (the test set as described above has been converted to grayscale); and 
perform object detections on the set of grayscale input images using the trained object-detection statistical model (the test set is used to evaluate the trained CNN; though not explicit, the features of face as detected by the CNN are interpreted as objects and are subsequently detected via the facial recognition process).
Regarding claim 17, Syafeeza et al. discloses an apparatus wherein the training image dataset is a face-image training dataset (“It contains frontal view faces with high degree of variations in facial expressions, illumination conditions and occlusions (sun glasses and scarf). There were no restrictions imposed on participants especially on apparel, make-up, hair style, etc.” at section IVA, paragraph 2, line 3), and wherein the object-detection statistical model is a face-detection statistical model (“Images of AR Purdue database consists of variation in light illumination, occlusion (covering part of the face) and variation of facial expressions. The first experiment is conducted to find the best model among seven different architectures using 10-fold cross-validation technique.” at section IVC, line 1; the best trained model is used to detect the facial features).
Regarding claim 20, Syafeeza et al. discloses a system for performing image detections, comprising: 
a machine learning module comprising a non-transitory computer-readable medium comprising instructions that (“The proposed design system ran on a 2.5 GHz Intel i5-3210M quad core processor, 8GB RAM, with Ubuntu Linux. MATLAB is utilized to prepare the samples in preprocessing steps (as described in the next section) and the algorithms are implemented in C. The proposed CNN architectures are tested on AR and FERET databases” at section IVA, line 1), cause the system to:
receive a training image dataset, wherein the training image dataset is composed of primarily color images (“AR database is created by Aleix Martinez and Robert Benavente in the Computer Vision Center (CVC). It contains 3276 colour images corresponding to 126 subjects (70 men and 56 women) with 26 samples for each subject” at section IVA, paragraph 2, line 1); 
convert each image in the training image dataset into a grayscale image to obtain an updated training image dataset comprising primarily grayscale images (“Pre-processing stage for AR Purdue database requires RGB to grayscale image converter and image resizing. There are 100 subjects in the database with 26 samples each. The division of training and test samples follows 80/20 ratio that is 2000 and 600 samples respectively” at section IVB, line 1); 
train an object-detection statistical model using the updated training image dataset to obtain a trained object-detection statistical model (“Via a 10-fold cross-validation model selection method, the architecture for AR and FERET database has been experimentally chosen from a selection of six different models to have the lowest validation error. The parameters governing the six different CNN models include the number of layers; number of feature map in each layer and their connectivity” at section III, paragraph 5, line 1; the model as depicted in Figure 2 is trained using the training set); 
receive a set of grayscale input images (the test set as described above has been converted to grayscale); and 
perform object detections on the set of grayscale input images using the trained object-detection statistical model (the test set is used to evaluate the trained CNN; though not explicit, the features of face as detected by the CNN are interpreted as objects and are subsequently detected via the facial recognition process).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Syafeeza et al. and Zhang et al. (“Joint Face Detection and Alignment Using Multitask Cascaded Convolutional Networks”).
Regarding claim 8, Syafeeza et al. discloses a method wherein the face-detection statistical model includes a convolutional-neural-network face-detection module (“Via a 10-fold cross-validation model selection method, the architecture for AR and FERET database has been experimentally chosen from a selection of six different models to have the lowest validation error. The parameters governing the six different CNN models include the number of layers; number of feature map in each layer and their connectivity” at section III, paragraph 5, line 1).
Syafeeza et al. does not explicitly disclose that the CNN face-detection module further includes a multitask-cascaded-CNN (MTCNN).
Zhang et al. teaches a method in the same field of endeavor of neural network based face image recognition wherein the face-detection statistical model includes a convolutional-neural-network face-detection module, and wherein the CNN face-detection module further includes a multitask-cascaded-CNN (“In this letter, we propose a new framework to integrate these two tasks using unified cascaded CNNs by multitask learning. The proposed CNNs consist of three stages. In the first stage, it produces candidate windows quickly through a shallow CNN. Then, it refines the windows by rejecting a large number of nonfaces windows through a more complex CNN. Finally, it uses a more powerful CNN to refine the result again and output five facial landmarks positions” at page 1499, right column, last paragraph, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a MTCNN as taught by Zhang et al. for the machine learner in the system of Syafeeza et al. to “get better performance with less runtime” (Zhang et al. at section IIB, line 11).
Regarding claim 18, Syafeeza et al. discloses a method wherein the face-detection statistical model includes a convolutional-neural-network face-detection module (“Via a 10-fold cross-validation model selection method, the architecture for AR and FERET database has been experimentally chosen from a selection of six different models to have the lowest validation error. The parameters governing the six different CNN models include the number of layers; number of feature map in each layer and their connectivity” at section III, paragraph 5, line 1).
Syafeeza et al. does not explicitly disclose that the CNN face-detection module further includes a multitask-cascaded-CNN (MTCNN).
Zhang et al. teaches an apparatus in the same field of endeavor of neural network based face image recognition wherein the face-detection statistical model includes a convolutional-neural-network face-detection module, and wherein the CNN face-detection module further includes a multitask-cascaded-CNN (“In this letter, we propose a new framework to integrate these two tasks using unified cascaded CNNs by multitask learning. The proposed CNNs consist of three stages. In the first stage, it produces candidate windows quickly through a shallow CNN. Then, it refines the windows by rejecting a large number of nonfaces windows through a more complex CNN. Finally, it uses a more powerful CNN to refine the result again and output five facial landmarks positions” at page 1499, right column, last paragraph, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a MTCNN as taught by Zhang et al. for the machine learner in the system of Syafeeza et al. to “get better performance with less runtime” (Zhang et al. at section IIB, line 11).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Syafeeza et al. and Khokhlov (US 9,811,916).
Regarding claim 3, Syafeeza et al. discloses the elements of claim 1 as described above.
Syafeeza et al. does not explicitly disclose that the set of grayscale input images are captured under a monochrome or a grayscale illumination condition.
Khokhlov teaches a method in the same field of endeavor of face detection, wherein the set of grayscale input images are captured under a monochrome or a grayscale illumination condition (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39; “Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR illumination as taught by Khokhlov during capture of the grayscale images of Syafeeza et al. “Since flashing or directing light from a white light source at a user may be distracting, and potentially power intensive” (Khokhlov at col. 4, line 17) and “IR light can be emitted as needed without being detectable by the user” (Khokhlov at col. 4, line 21).
Regarding claim 4, Khokhlov discloses a method wherein the monochrome or grayscale illumination condition includes an LED lighting (“Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
Regarding claim 5, Syafeeza et al. discloses the elements of claim 1 as described above.
Syafeeza et al. does not explicitly disclose that the set of grayscale input images are captured by a camera configured to capture only grayscale images.
Khokhlov teaches a method in the same field of endeavor of face detection, wherein the set of grayscale input images are captured by a camera configured to capture only grayscale images (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR camera as taught by Khokhlov to capture test images for Syafeeza et al. to provide grayscale input images without needing conversion.
Regarding claim 13, Syafeeza et al. discloses the elements of claim 11 as described above.
Syafeeza et al. does not explicitly disclose that the set of grayscale input images are captured under a monochrome or a grayscale illumination condition.
Khokhlov teaches an apparatus in the same field of endeavor of face detection, wherein the set of grayscale input images are captured under a monochrome or a grayscale illumination condition (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39; “Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR illumination as taught by Khokhlov during capture of the grayscale images of Syafeeza et al. “Since flashing or directing light from a white light source at a user may be distracting, and potentially power intensive” (Khokhlov at col. 4, line 17) and “IR light can be emitted as needed without being detectable by the user” (Khokhlov at col. 4, line 21).
Regarding claim 14, Khokhlov discloses an apparatus wherein the monochrome or grayscale illumination condition includes an LED lighting (“Along with each (or at least some) of these camera sensors 712 can also be a light source, such as an IR LED 714, that can emit IR that, when reflected, can be directed back toward at least the associated camera sensor 712” at col. 11, line 28).
Regarding claim 15, Syafeeza et al. discloses the elements of claim 11 as described above.
Syafeeza et al. does not explicitly disclose that the set of grayscale input images are captured by a camera configured to capture only grayscale images.
Khokhlov teaches an apparatus in the same field of endeavor of face detection, wherein the set of grayscale input images are captured by a camera configured to capture only grayscale images (“the image(s) can be acquired using one or more relatively low power cameras, as may capture IR light at a relatively low resolution (e.g., 2MP or less) and color depth (e.g., monochrome)” at col. 9, line 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an IR camera as taught by Khokhlov to capture test images for Syafeeza et al. to provide grayscale input images without needing conversion.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Syafeeza et al. and Zavarez et al. (“Cross-Database Facial Expression Recognition Based on Fine-Tuned Deep Convolutional Network”).
Regarding claim 6, Syafeeza et al. discloses a method as described in claim 1 above.
Syafeeza et al. does not explicitly disclose that the training image dataset further includes a second set of grayscale images, and wherein training the object detection statistical model using the updated training image dataset includes using both the converted grayscale images and the second set of grayscale images.
Zavarez et al. teaches a method in the same field of endeavor of face image processing, wherein the training image dataset further includes a second set of grayscale images (“2) JAFFE: The Japanese Female Facial Expression (JAFFE) database [18] contains 213 images from 10 Japanese female subjects. In this database, there are about 4 images in each one of the six basic expressions and one image of the neutral expression from each subject.” At page 409, right column, line 1; this database notably contains only grayscale images), and wherein training the object detection statistical model using the updated training image dataset includes using both the converted grayscale images and the second set of grayscale images (“The pre-processing begins with the conversion of the input image to grayscale. This step is performed to minimize the variation of the images between the databases, given that some of them are already in grayscale. As the Convolutional Neural Network (ConvNet) described later expects a 3-channel input image, this grayscale image is replicated in the three channels. Subsequently, an offline data augmentation step is performed to increase the number of images in the database. The number of samples generated varies according to each combination of databases used in the training phase. Later, a spatial normalization is performed to correct major rotation, translation, and scale problems using the position of the center of the eyes. This step is also performed for all the images of every database (both training and test sets)” at section IIIA, line 1; a multitude of grayscale converted images as well as the grayscale images from JAFFE are used to train the CNN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-database training as taught by Zavarez et al. for the training set of Syafeeza et al. to improve on detection accuracy compared to single database training (see Zavarez et al. at Table II).
Regarding claim 16, Syafeeza et al. discloses an apparatus as described in claim 11 above.
Syafeeza et al. does not explicitly disclose that the training image dataset further includes a second set of grayscale images, and wherein training the object detection statistical model using the updated training image dataset includes using both the converted grayscale images and the second set of grayscale images.
Zavarez et al. teaches an apparatus in the same field of endeavor of face image processing, wherein the training image dataset further includes a second set of grayscale images (“2) JAFFE: The Japanese Female Facial Expression (JAFFE) database [18] contains 213 images from 10 Japanese female subjects. In this database, there are about 4 images in each one of the six basic expressions and one image of the neutral expression from each subject.” At page 409, right column, line 1; this database notably contains only grayscale images), and wherein training the object detection statistical model using the updated training image dataset includes using both the converted grayscale images and the second set of grayscale images (“The pre-processing begins with the conversion of the input image to grayscale. This step is performed to minimize the variation of the images between the databases, given that some of them are already in grayscale. As the Convolutional Neural Network (ConvNet) described later expects a 3-channel input image, this grayscale image is replicated in the three channels. Subsequently, an offline data augmentation step is performed to increase the number of images in the database. The number of samples generated varies according to each combination of databases used in the training phase. Later, a spatial normalization is performed to correct major rotation, translation, and scale problems using the position of the center of the eyes. This step is also performed for all the images of every database (both training and test sets)” at section IIIA, line 1; a multitude of grayscale converted images as well as the grayscale images from JAFFE are used to train the CNN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a multi-database training as taught by Zavarez et al. for the training set of Syafeeza et al. to improve on detection accuracy compared to single database training (see Zavarez et al. at Table II).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Syafeeza et al. in view of Porter et al. (US 2018/0197042).
Syafeeza et al. discloses a method as described in claim 1 above.
Syafeeza et al. does not disclose that performing object detections on the set of grayscale input images using the trained object-detection statistical model trained on primarily grayscale training images improves object detection accuracy over using an object-detection statistical model trained on primarily color training images.
However, Porter et al. teaches a method in the same field of endeavor of object detection and recognition, and demonstrates how performing object detections on the set of grayscale input images using the trained object-detection statistical model (“Further, template matching is a vision technique in digital image processing that identified objects inside the image that match a predefined trained template” at paragraph 0036, line 6; “To increase capability and scalability of the logo detection algorithm, the logo detection could use a trainable methodology” at paragraph 0051, line 1) trained on primarily grayscale training images improves object detection accuracy over using an object-detection statistical model trained on primarily color training images (“Converting the colors in the frame to a grayscale provides increased accuracy in image definition and image recognition. Further, grayscale imaging provides more accurate finite shaping” at paragraph 0022, line 1; this indicates that a system trained on grayscale images is more accurate than one trained on purely color images, as the images themselves are more precise in grayscale than in color).
Therefore, in view of Porter et al., the grayscale image trained model of Syafeeza et al. demonstrates a trained model with better object detection accuracy than if the same model were developed using color images.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Syafeez et al. and Khokhlov as applied to claim 14 above, and further in view of Porter et al.
The Syafeeza et al. and Khokhlov combination discloses a method as described in claim 14 above.
The Syafeeza et al. and Khokhlov combination does not disclose that performing object detections on the set of grayscale input images using the trained object-detection statistical model trained on primarily grayscale training images improves object detection accuracy over using an object-detection statistical model trained on primarily color training images.
However, Porter et al. teaches a method in the same field of endeavor of object detection and recognition, and demonstrates how performing object detections on the set of grayscale input images using the trained object-detection statistical model (“Further, template matching is a vision technique in digital image processing that identified objects inside the image that match a predefined trained template” at paragraph 0036, line 6; “To increase capability and scalability of the logo detection algorithm, the logo detection could use a trainable methodology” at paragraph 0051, line 1) trained on primarily grayscale training images improves object detection accuracy over using an object-detection statistical model trained on primarily color training images (“Converting the colors in the frame to a grayscale provides increased accuracy in image definition and image recognition. Further, grayscale imaging provides more accurate finite shaping” at paragraph 0022, line 1; this indicates that a system trained on grayscale images is more accurate than one trained on purely color images, as the images themselves are more precise in grayscale than in color).
Therefore, in view of Porter et al., the grayscale image trained model of the Syafeeza et al. and Khokhlov combination demonstrates a trained model with better object detection accuracy than if the same model were developed using color images.


Response to Arguments

	Summary of Remarks (@ response page labeled 8): “For example, par. [0082] recites: [i]n some embodiments, the training images from a large-scale training database, e.g., Wider Face dataset can be first converted into grayscale images, and these converted grayscale images are subsequently used to train face detection module 706. Note that Wider Face dataset is known to include both color and grayscale images.”

	Examiner’s Response: Given Applicant’s assertion that the Wider Face dataset contains both color and grayscale images, the previous 112(a) rejections no longer apply.

	Summary of Remarks (@ response page labeled 10): “In other words, Miyano nowhere discloses or suggests the amended claim features of: (1) receiving a training image dataset, wherein the training image dataset is composed of primarily color images; and (2) converting each color image in the training image dataset into a grayscale image to obtain an updated training image dataset comprising primarily grayscale images.”

	Examiner’s Response: This argument is moot in view of the newly cited Syafeeza et al. reference.

	Summary of Remarks (@ response page labeled 11): “However, Harary nowhere
discloses or suggests the amended claim features of: (1) receiving a training image dataset, wherein the training image dataset is composed of primarily color images; and (2) converting each color image in the training image dataset into a grayscale image to obtain an updated training image dataset comprising primarily grayscale images.”

	Examiner’s Response: This argument is moot in view of the newly cited Syafeeza et al. reference.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662